Exhibit 10.9

 

INTELLECTUAL PROPERTY ASSIGNMENT

 

This INTELLECTUAL PROPERTY ASSIGNMENT (this “Agreement”) is entered into on
July 26, 2005, by and between OPTA SYSTEMS, LLC, a limited liability company
organized and existing under the laws of the State of Delaware and doing
business as “GoVideo,” having its principal place of business and mailing
address at 7835 East McClain Drive, Scottsdale, Arizona 85016 (“Assignor”) and
TCL MULTIMEDIA TECHNOLOGY HOLDINGS LIMITED, a company organized and existing
under the laws of the Cayman Islands, having a place of business and mailing
address at 13/F, TCL Tower, 8 Tai Chung Road, Tsuen Wan, N.T., Hong Kong or its
designee (“Assignee”).

 

A.            Assignee desires to acquire and Assignor desires to transfer
Assignor’s entire right, title and interest, including, any applications for the
trademarks, service marks, trade names, domain names, patents, patent
applications (including any idea, design, concept, method, process, technique,
apparatus, software, invention, discovery or improvement), copyrights and all
intellectual properties listed on Schedule A hereto (collectively, the
“Intellectual Property”).

 

B.            Assignee desires to enter into this Agreement for the purpose of,
among other things, recording its ownership of the Intellectual Property in the
corresponding government patent and trademark offices throughout the world.

 

AGREEMENT

 

NOW THEREFORE, in exchange for mutual promises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1.             Assignment of Rights.  Assignor does hereby assign, transfer as
legal and beneficial owner unto Assignee all of Assignor’s rights, title and
interest in and to the Intellectual Property, including, any pending
applications for the Intellectual Property, registrations issuing therefrom and
common law rights established in connection therewith, together with that part
of the goodwill of its business in connection with which the Intellectual
Property were used, as well as the right to recover damages and profits for past
infringement therefor, said rights to be held and enjoyed by Assignee, for its
own use and benefit and for the use and benefit of its successors, assigns or
other legal representatives as fully and entirely as the same would have been
held and enjoyed by Assignor if the parties hereto had not entered into this
Agreement.  Assignor further agrees to execute any and all documents and do any
such further acts that shall be required in order for Assignee to secure such
rights within 60 days.

 

2.             Further Assurances.  The parties hereto agree to implement this
Agreement by executing or causing to be executed such additional documents as
may be necessary to fully protect the Intellectual Property and effectively to
carry out the terms of this Agreement in accordance with applicable laws and
regulations of the separate countries and territories, including but not limited
to such forms as may be required by such countries or territories in lieu of the
attached Notarial Certificate as vehicles to convey all rightful titles of the
Intellectual Property.

 

3.             Covenants.  Assignor hereby covenants and agrees that it will
cooperate with the Assignee to enable Assignee to enjoy, to the fullest extent,
Assignor’s right, title and interest in

 

--------------------------------------------------------------------------------


 

and to the Intellectual Property conveyed herein.  Assignor’s cooperation shall
include, without compensation but at no expense to the Assignor: (1) a request
by the Assignor to the appropriate patent, trademark or other government offices
to record this Agreement and issue new certificates of assignment and
registration of the Intellectual Property in Assignee’s name; (2) the prompt
production of pertinent facts and documents, (3) the giving of testimony,
execution and delivery of petitions, oaths, declarations or other documents, and
(4) such other assistance relating to the Intellectual Property, all to the
extent necessary for (a) the continued prosecution, if any, of the Intellectual
Property, including the making and prosecution of foreign applications for the
Intellectual Property or for marks related thereto that the Assignee may elect
to pursue stemming from the Intellectual Property, (b) new application to be
made worldwide by Assignee or its subsequent assignee based on the Intellectual
Property and (c) the processing and implementation of this Agreement
expeditiously.  As security for the performance by the Assignor of its
obligations under this clause, if the Assignor fails to execute any document or
perform any act required pursuant to this Agreement, the Assignee shall have the
right to do so in the place and stead of the Assignor as the lawful appointed
attorney of the Assignor and the Assignor shall confirm and ratify and be bound
by any and all of such actions pursuant to this clause.

 

4.             Representations, Warranties and Undertakings.  Except as set
forth on Schedule A hereto, Assignor warrants, represents and undertakes as
follows:

 

a.               Assignor is the only beneficial and legal owner of the right,
title and interest in and to any and all Intellectual Property;

 

b.              to the knowledge of Assignor, none of the Intellectual Property
infringes any rights of a third party including, without limitation, any patent
rights, copyright, design rights or rights of confidence;

 

c.               to the knowledge of Assignor, the Intellectual Property is
original except for material in the public domain, and does not contain any
libelous material or injurious instructions, nor does it infringe any patent,
copyright, trade name, trademark or trade secret, nor invade or violate any
right of privacy, personal or proprietary right in such jurisdiction where the
rights are registered, or other common law or statutory right;

 

d.              each of the representations and warranties set out in this
Agreement shall be separate and independent from each other and shall be deemed
to have been repeated upon the assignment pursuant to Clause 1 above; and

 

e.               Assignor shall, for a period of six months from the date
hereof, indemnify and hold Assignee harmless from and against all actions,
claims, expenses, fees, proceedings, costs, charges, demands, loss, damages and
liabilities now or hereafter brought against or incurred by Assignee, or against
or incurred by any person for whose act or omission Assignee may be liable,
resulting from any breach by Assignor of the above warranties or any other
provisions of this Agreement or out of any claim by a third party based on any
facts which if

 

2

--------------------------------------------------------------------------------


 

substantiated would constitute such a breach.  The aggregate amount required to
be paid by Assignor pursuant to this Section 4e shall not exceed $200,000.

 

5.             No Conflicts; Authority.  Assignor hereby warrants and represents
that it has not entered and will not enter into any assignment, contract, lien,
license, claim, mortgage, charge, pledge or encumbrance of any kind or
understanding in conflict herewith.  Assignor hereby covenants that it has full
right to convey the entire interest herein assigned.

 

6.             Successors and Assigns.  The terms and covenants of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, legal representatives and assigns.

 

IN WITNESS THEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officer or officers thereunto duly authorized.

 

 

 

OPTA SYSTEMS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

/s/ David Xiong

 

 

Title:  Chief Executive Officer

 

 





 

TCL MULTIMEDIA TECHNOLOGY HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

 

 

 

Name:

/s/ Li Dong Sheng

 

 

Title:    Chairman

 

3

--------------------------------------------------------------------------------